                                                                                                                              Case 2:19-cv-01177-JCM-BNW Document 23 Filed 12/19/19 Page 1 of 2



                                                                                                                         1    Abran E. Vigil
                                                                                                                              Nevada Bar No. 7548
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: 702.471.7000
                                                                                                                         4    Facsimile: 702.471.7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant Freedom
                                                                                                                         6    Mortgage Corporation
                                                                                                                         7

                                                                                                                         8                            UNITED STATES DISTRICT COURT

                                                                                                                         9                                   DISTRICT OF NEVADA

                                                                                                                         10   JANIE SALAZAR, an individual,
                                                                                                                                                                            Case No. 2:19-cv-01177-JCM-BNW
                                                                                                                         11         Plaintiff,
                                                                                                                                                                               STIPULATION AND ORDER OF
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12   vs.                                              DISMISSAL WITH PREJUDICE
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13   FREEDOM MORTGAGE
BALLARD SPAHR LLP




                                                                                                                              CORPORATION, Foreign Corporation;
                                                                                                                         14   DOES I through X, inclusive; ROE
                                                                                                                              CORPORATIONS I through X, inclusive
                                                                                                                         15
                                                                                                                                    Defendants.
                                                                                                                         16

                                                                                                                         17         This stipulation is respectfully submitted by Plaintiff Janie Salazar (“Salazar”)

                                                                                                                         18   and Defendant Freedom Mortgage Corporation (Freedom Mortgage), (collectively, the

                                                                                                                         19   “Parties”) by and through their respective counsel of record.

                                                                                                                         20         1.     On July 8, 2019, Salazar filed her Complaint in the United States

                                                                                                                         21   District Court, District of Nevada, as Case No. 2:19-cv-01177-JCM-BNW.

                                                                                                                         22         2.     On August 13, 2019, Freedom Mortgage filed an Answer to Complaint.

                                                                                                                         23         3.     The Parties have reached a settlement and have agreed to the dismissal

                                                                                                                         24   of this action in its entirety, with prejudice, with each party to bear its own costs and

                                                                                                                         25   attorneys’ fees.

                                                                                                                         26         4.     Based on this stipulation, the Court can consider all pending matters by

                                                                                                                         27   the parties, other than approval of this stipulation, as withdrawn and the case may

                                                                                                                         28   be closed.
                                                                                                                              Case 2:19-cv-01177-JCM-BNW Document 23 Filed 12/19/19 Page 2 of 2



                                                                                                                         1          IT IS SO STIPULATED.
                                                                                                                         2    Dated: December 19, 2019
                                                                                                                         3
                                                                                                                              HATFIELD & ASSOCIATES, LTD.            BALLARD SPAHR LLP
                                                                                                                         4
                                                                                                                              By: /s/ Trevor Hatfield                By: /s/ Abran Vigil_____________
                                                                                                                         5    Trevor J. Hatfield                        Abran E. Vigil, Esq.
                                                                                                                              Nevada Bar No. 7373                       Nevada Bar No. 7548
                                                                                                                         6    703 South Eighth Street                   Emily J. Daher, Esq. (pro hac vice)
                                                                                                                              Las Vegas, NV 89101                       1980 Festival Plaza Drive, Suite 900
                                                                                                                         7                                              Las Vegas, NV 89135
                                                                                                                              Attorney for Plaintiff Janie Salazar
                                                                                                                         8                                              Attorney for Defendant
                                                                                                                                                                        Freedom Mortgage Corporation
                                                                                                                         9

                                                                                                                         10

                                                                                                                         11
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12
                                                                                                                                                                     IT IS SO ORDERED.
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13
BALLARD SPAHR LLP




                                                                                                                         14
                                                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                                                                         15
                                                                                                                                                                            December 26, 2019
                                                                                                                                                                     Dated:
                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
